    Case 2:11-cr-00271-JTM-DMD Document 1570 Filed 05/05/20 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                             CRIMINAL ACTION


VERSUS                                               NO: 11-271


MARC GUYTON                                          SECTION: “H”




                         ORDER AND REASONS
     Before the Court is Defendant Marc Guyton’s pro se Motion for Release
to Home Confinement (Doc. 1564). For the following reasons, the Motion is
DENIED.


                             BACKGROUND
     Defendant Marc Guyton is currently serving a 20-year sentence for
conspiracy to possess with the intent to distribute heroin in violation of 21
U.S.C. § 841 at FCC Beaumont. Defendant asks this Court to release him to
home confinement in light of the COVID-19 pandemic, his age, and health
conditions. Specifically, Defendant is a 45-year-old African American man who



                                     1
    Case 2:11-cr-00271-JTM-DMD Document 1570 Filed 05/05/20 Page 2 of 6



suffers from high blood pressure. The Government opposes the requested
relief. This Motion was considered on an expedited basis.


                                  LEGAL STANDARD
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 1 Although not specifically stated, this Court construes
Defendant’s motion as one under § 3582(c) for compassionate release. Section
3582(c), as amended by the First Step Act, states in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that-- (1) in any case-- (A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or
      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it
      finds that— (i) extraordinary and compelling reasons warrant
      such a reduction; . . . and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission[.]
The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion


      1   United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).
                                              2
    Case 2:11-cr-00271-JTM-DMD Document 1570 Filed 05/05/20 Page 3 of 6



by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 2 The
Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the
policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 3 In recognizing this discrepancy,

      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 4
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:

      (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
      and advanced illness with an end of life trajectory). A specific
      prognosis of life expectancy (i.e., a probability of death within a
      specific time period) is not required. Examples include metastatic
      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
      organ disease, and advanced dementia.



      2  United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr.
2, 2020).
       3 Id.
       4 Id.

                                             3
Case 2:11-cr-00271-JTM-DMD Document 1570 Filed 05/05/20 Page 4 of 6



 (ii) The defendant is—
 (I) suffering from a serious physical or medical condition,
 (II) suffering from a serious functional or cognitive impairment, or
 (III) experiencing deteriorating physical or mental health because
 of the aging process,
 that substantially diminishes the ability of the defendant to
 provide self-care within the environment of a correctional facility
 and from which he or she is not expected to recover.
 (B) Age of the Defendant.--The defendant (i) is at least 65 years
 old; (ii) is experiencing a serious deterioration in physical or
 mental health because of the aging process; and (iii) has served at
 least 10 years or 75 percent of his or her term of imprisonment,
 whichever is less.
 (C) Family Circumstances.—
 (i) The death or incapacitation of the caregiver of the defendant's
 minor child or minor children.
 (ii) The incapacitation of the defendant's spouse or registered
 partner when the defendant would be the only available caregiver
 for the spouse or registered partner.
 (D) Other Reasons.--As determined by the Director of the Bureau
 of Prisons, there exists in the defendant’s case an extraordinary
 and compelling reason other than, or in combination with, the
 reasons described in subdivisions (A) through (C). 5




 5   U.S.S.G. 1B1.13.
                                  4
    Case 2:11-cr-00271-JTM-DMD Document 1570 Filed 05/05/20 Page 5 of 6



                               LAW AND ANALYSIS
      Defendant does not show that he has filed a request for compassionate
release to the Warden of his facility as required by statute.
      [T]he FSA does not grant this Court the authority to consider
      whether to reduce Defendant’s sentence until the exhaustion
      criteria of the FSA have been met. This conclusion is supported by
      a number of cases in which courts have addressed motions for
      compassionate release under the FSA due to COVID-19 and found
      they do not have the authority to address those motions when the
      defendants have not first satisfied the exhaustion requirements of
      the FSA. 6
Accordingly, Defendant’s motion is not properly before this Court where he has
not shown that he either “fully exhausted all administrative rights” or “the
lapse of 30 days from the receipt” of a request for compassionate release by the
warden of his facility.
      Even considering Defendant’s request on its merits, however, his motion
fails. Defendant moves for compassionate release in response to the COVID-19
pandemic and government recommendations for social distancing. To succeed
on a motion for compassionate release, Defendant must show extraordinary
and compelling reasons. Defendant has not shown how his mild hypertension
alone constitutes an extraordinary and compelling reason for release,
especially when as of the date of this Order no inmates are currently positive
for COVID-19 at the facility where he is housed. 7 Further, a compassionate


      6 United States v. Jack Holden, No. 3:13-CR-00444-BR, 2020 WL 1673440, at *7 (D.
Or. Apr. 6, 2020); see also United States v. John Clark, No. CR 17-85-SDD-RLB, 2020 WL
1557397, at *3 (M.D. La. Apr. 1, 2020); United States v. Eberhart, No. 13-CR-00313-PJH-1,
2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020).
      7 https://www.bop.gov/coronavirus/ (last visited May 4, 2020).

                                               5
    Case 2:11-cr-00271-JTM-DMD Document 1570 Filed 05/05/20 Page 6 of 6



release of Defendant to remove him from the prison setting would be futile
where there is a detainer lodged against him in St. Tammany Parish that
prevents his release. 8


                                    CONCLUSION
      For the foregoing reasons, the Motion is DENIED.


                             New Orleans, Louisiana this 5th day of May, 2020.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




      8   See Doc. 1569-1.
                                            6
